EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William Battista on May 6, 2021.

The application has been amended as follows:
Claims
1. (Currently Amended) A garnish installing apparatus comprising:
	a housing that includes a housing body and an extension mechanism that is movable relative to the housing body, the extension mechanism includes a pneumatic cylinder;
 	[[a]] first and second static guide rollers attached to the housing, 
	an adjustable guide roller attached to the extension mechanism, 
 	 	the adjustable guide roller is configured to provide a clamping force, with the static guide roller, on a door of a vehicle; 
 	a pressure assembly configured to apply pressure and detect application of pressure to a garnish of the door, and 
 	 	the pressure assembly includes a pneumatic sensor;
a left handle,
a right handle,
a left hand button sensor positioned adjacent the left handle, and
a right hand button sensor positioned adjacent the right handle, wherein
the first static guide roller is positioned on a first side of the housing, 
the second static guide roller is positioned on a second side of the housing,
the adjustable guide roller is positioned on a third side of the housing, such that the first static guide roller, the second static guide roller, and the adjustable guide roller form a triangle, and 
the left hand button sensor and the right hand button sensor are each configured to detect pressing by an operator to enable operation of the garnish installing apparatus. 
2. (Cancelled)	
3. (Cancelled)	
4. (Original) The garnish installing apparatus of claim [[3]]1, wherein the garnish installing apparatus is configured to straddle the door with (a) the first static guide roller and the second static guide roller on one side of the door, and (b) the adjustable guide roller on an opposing side of the door.
6. (Canceled)
9. (Canceled)
10. (Canceled)
11. (Original) The garnish installing apparatus of claim [[10]]1, further comprising a controller, and 
 	the controller is configured to determine a ready state by:
 	 	detecting a predetermined pressure range in said detecting application of pressure,

	 	detecting that the right hand button sensor has been depressed by the operator.
14. (Currently Amended) A garnish installing apparatus comprising:
	a housing that includes a housing body and an extension mechanism that is movable relative to the housing body, the extension member includes a pneumatic cylinder;
 	first and second static guide rollers attached to the housing; 
	at least one adjustable guide roller attached to the extension mechanism, 
 	 	the at least one adjustable guide roller is configured to apply a clamping force, with the first and second static guide rollers, on a door of a vehicle;
 	a pressure assembly configured to apply pressure and detect application of pressure to a garnish of the door, the pressure assembly includes:
 	 	at least one pressure sensor that is supported by the housing body; and 
 	 	a block that is supported by the at least one pressure sensor, and the block is configured to physically apply pressure to the garnish; and
a controller configured to control operations of the garnish installing apparatus including detecting an predetermined application of pressure, on the block, as a trigger for providing the clamping force; and
a handle provided with a further sensor, and the further sensor is configured to detect operator engagement, and such operator engagement also being a trigger, detected by the controller, for providing the clamping force, wherein
the first static guide roller is positioned on a first side of the housing, 
the second static guide roller is positioned on a second side of the housing, and
the adjustable guide roller is positioned on a third side of the housing, such that the first static guide roller, the second static guide roller, and the adjustable guide roller form a triangle.
15. (Currently Amended) The garnish installing apparatus of claim 14, wherein 
 	 	the at least one pressure sensor is a pair of pressure sensors.
16. (Cancelled)	
18. (Currently Amended) A garnish installing apparatus comprising:
	a housing that includes a housing body and an extension mechanism that is movable relative to the housing body, the extension member includes a pneumatic cylinder;
 	first and second static guide rollers attached to the housing body; 
	an adjustable guide roller attached to the extension mechanism, 
 	 	the adjustable guide roller is configured to provide a clamping force, with the first and second static guide rollers, on a door of a vehicle, and the clamping force is provided by actuation of the extension mechanism; and
 	a pressure assembly configured to apply pressure and detect application of pressure to a garnish of the door, the pressure assembly include:
 	 	a first pressure sensor and a second pressure sensor that are supported by the housing body; and 

 	a handle provided with a further sensor, and the further sensor is configured to detect operator engagement; and  
a controller configured to control operations of the garnish installing apparatus, including detecting a ready state that includes:
 		an application of a predetermined pressure, by the block, to the garnish; and
		a detection of operator engagement by the further sensor, wherein
the first static guide roller is positioned on a first side of the housing, 
the second static guide roller is positioned on a second side of the housing, and
the adjustable guide roller is positioned on a third side of the housing, such that the first static guide roller, the second static guide roller, and the adjustable guide roller form a triangle.	
Claim 1 has been amended so as to include the allowable subject matter of dependent claims 2, 3, and 10. Claims 14 – 20 have been canceled as they were directed towards previously non-elected subject matter.
Election/Restrictions
Claim 1 is allowable. The restriction requirement between Inventions I - III, as set forth in the Office action mailed on February 9, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of February 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
REASONS FOR ALLOWANCE
Claims 1, 4, 5, 7, 8, 11 – 15, and 17 – 20 are allowed
The following is an examiner’s statement of reasons for allowance:
Nakata (U.S. Patent Number 5,693,174) teaches a garnish installing apparatus (abstract) comprising: a housing that includes a housing body and an extension member that is movable relative to the housing body, the extension mechanism  includes a cylinder (figure 8, element 22 being the ‘housing body’ and element 29 being the ‘cylinder’; column 5, lines 29 – 31); first and second static guide rollers attached to the housing (figure 8, element 24 being the ‘first static guide roller’ and element 25 being the ‘second static guide roller’; column 5, lines 10 – 12), an adjustable guide roller attached to the extension mechanism (figure 8, element 23 being the ‘adjustable guide roller’; column 5, lines 10 – 12), the adjustable guide roller is configured to provide a 
However, Nakata does not teach the garnish installing apparatus comprising: a left handle, a right handle, a left hand button sensor positioned adjacent the left handle, and a right hand button sensor positioned adjacent the right handle, wherein the left hand button sensor and the right hand button sensor are each configured to detect pressing by an operator to enable operation of the garnish installing apparatus.
Menguc (U.S. Patent Number 6,311,378) teaches a garnish installing apparatus (abstract) comprising: a housing the includes a housing body and an extension mechanism that is movable relative to the housing body, the extension mechanism includes a cylinder (figure 6, elements 42a and 42b being the ‘housing body’ and element 78 being the ‘cylinder’; column 4, lines 21 – 34); first and second static guide rollers attached to the housing (figures 4 and 6, elements 46 being the ‘first and second static guide rollers’; column 4, lines 31 – 35); and an adjustable guide roller attached to the extension mechanism (figures 5 and 6, elements 44 being the ‘adjustable guide roller’; column 4, lines 31 – 35), the adjustable guide roller is configured to provide a clamping force, with the static guide roller, on a door of a vehicle (figure 4, elements 44 and 46; column 3, lines 9 – 18); a left handle (figures 5 and 7, element 50 being the ‘left handle’; column 3, lines 53 – 55), a right handle (figures 5 and 7, element 43 being the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER J BESLER/           Primary Examiner, Art Unit 3726